TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 25, 2014



                                      NO. 03-13-00108-CV


                                   Bobby Oxford, Appellant

                                                v.

     City of Ballinger, Tommy New, Steve Nixon, Mike King, and J.C. Gore, Appellees




       APPEAL FROM THE 119TH DISTRICT COURT OF RUNNELS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on January 25, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.